Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 7/6/2022.  Claims 8, 9 have been canceled.  Claims 1-7, 10-20 are pending.  Claim 17 is withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-7, 10-16, 18-20 are finally rejected for reasons necessitated by applicant’s amendment.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/13/2022, 5/12/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 10-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhamu (US 2010/0143798).
Regarding claim 1, Zhamu discloses a negative active material composite, comprising: a core and a coating layer around the core,
the core comprising crystalline carbon, amorphous carbon, and silicon nanoparticles [0070],
the coating layer comprising amorphous carbon (Zhamu’s outer portion of the protective matrix, refer to figure 2A), and
Regarding claim 1, the amorphous carbon is comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite, Zhamu discloses 33% carbon matrix [0142], and the carbon matrix entails amorphous carbon [0072].
Regarding claim 1, the crystalline carbon is selected from a natural graphite, an artificial graphite, and a combination thereof [0067].  
Regarding claim 1, Zhamu does not disclose an adjacent distance between the silicon nanoparticles being less than or equal 10 to about 100 nm, Zhamu discloses that the electrode active material dictates the lithium storage capacity, and hence the amount of the active material is between 10 to 80 wt% [0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of silicon particles of Zhamu, and hence the distance between adjacent silicon particles depending on desired capacity.
Regarding claim 2, the crystalline carbon comprises particles, each being larger in size than each of the silicon nanoparticles, Zhamu discloses the active material with a dimension of less than 1 um, preferably less than 200 nm [0070], and nano graphene platelets with a length less than 5 um, preferably less than 2 um [0076].  Zhamu discloses a larger dimension for the graphene than the silicon active material.  Should it not be anticipatory, Zhamu discloses that the overall composite has a size of smaller than 5 um for a facile migration of lithium ion, enabling a high-rate capacity [0076].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the sizes of the graphene and the silicon active material, whether the graphene be larger than or smaller than the active material, for the benefit of forming a composite having good lithium ion migration.
Regarding claim 3, the silicon nanoparticles have an average particle diameter (D50) of about 50 nm to about 150 nm, Zhamu discloses the active material with a dimension of less than 1 um, preferably less than 200 nm [0070], In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 5, the silicon nanoparticles have an aspect ratio of about 2 to about 8, Zhamu discloses the active material is in the form of fine particles of various shapes, filaments, rods, rubes, and wires, etc [0070].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use any aspect ratio, or any shape, of silicon as disclosed by Zhamu for the benefit of obtaining high capacity.  
Regarding claim 6, the silicon nanoparticles are comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite, Zhamu discloses an amount of 46 wt% [0095].  
Regarding claim 7, the amorphous carbon is selected from a soft carbon, a hard carbon, a mesophase pitch, carbonized product, a fired coke, and a combination thereof [0072].
Regarding claim 10, the crystalline carbon is comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite [0095].
Regarding claim 11, the negative active material composite has an average particle diameter (D50) of about 2 um to about 15 um [0099].
Regarding claim 12, the coating layer has a thickness of about 1 nm to about 900 nm, Zhamu discloses that the carbon matrix provides protection against the potential chemical reaction between Si nano particles and the electrolyte and the interaction between NGPs and the electrolyte [0129].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the amorphous carbon matrix, and hence the coating thickness, for the benefit of protecting the silicon active material and the NGPs.
Regarding claim 13, an average pore size of the negative active material composite is less than or equal to about 200 nm, it is noted that the silicon active material particles and the nano graphene platelets are formed within the amorphous carbon matrix [0071], and hence are formed inside the “pores” of the amorphous carbon matrix. Zhamu discloses the active material with a dimension of less than 1 um, preferably less than 200 nm [0070], and nano graphene platelets with a length less than 5 um, preferably less than 2 um [0076].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the sizes of the pores depending on the sizes of the active material and the nano graphene platelets.
Regarding claim 14, a total pore volume in the negative active material composite is less than or equal to about 3.0 x 10-2 cm3/g, it is noted that the silicon active material particles and the nano graphene platelets are formed within the amorphous carbon matrix [0071], and hence are formed inside the “pores” of the amorphous carbon matrix. Zhamu discloses the active material with a dimension of less than 1 um, preferably less than 200 nm [0070], and nano graphene platelets with a length less than 5 um, preferably less than 2 um [0076].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the sizes of the pores depending on the sizes of the active material and the nano graphene platelets.
Regarding claim 15, the negative active material composite has a BET specific surface area of less than or equal to about 10 m2/g, the composite particles are in the form of a fine particle, preferably less than 20 um, preferably less than 10 um, or less than 2 um, and are substantially spherical or ellipsoidal in shape [0099].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle size, or the surface area, depending on the desired amount of reaction area. 
Regarding claim 16, the silicon nanoparticles and the amorphous carbon are comprised in a weight ratio of about 20:80 to about 80:20 [0095].
Regarding claim 18, Zhamu teaches a negative electrode comprising: a current collector; and a negative active material layer on the current collector and comprising a negative active material, wherein the negative active material comprises the negative active material composite of claim 1. 
Regarding claim 19, the silicon nanoparticles in the negative active material composite are comprised in an amount of about 1 wt% to about 30 wt% based on a total weight of the negative active material layer, Zhamu discloses a weight fraction of the active material in the nanocomposite as 10-80 wt%, which is responsible for the lithium storage capacity [0108], and a mixing ratio of the active material layer as 80-95 wt% for the solid nanocomposite particles, 3-10 wt% for the conductir agent, and 2-10 wt% for the binder [0013].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the silicon nanoparticles in the electrode of Zhamu depending on the desired lithium storage capacity.
Regarding claim 20, Kim teaches a rechargeable lithium battery, comprising: a positive electrode comprising a positive active material; the negative electrode of claim 18; and an electrolyte. 


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhamu (US 2010/0143798) as applied to claim 1, further in view of Otsuka (US 2017/0040610).
Regarding claim 4, an X-ray diffraction (XRD) peak of a (111) plane of the silicon nanoparticles has a full width at half maximum (FWHM) of about 0.3° to about 7°, Otsuka teaches a negative electrode material containing silicon-containing particles, graphitic carbon particles, and carbon material (Abstract).  the composite material according to the present invention has a full width at half maximum of 111 diffraction peak derived from silicon, as observed in the X-ray diffraction with CuK . radiation, of preferably 0.3o to 0.5 o in terms of a scatter angle (2). If the full width at half maximum on the (111) plane is within the range, a balance between cycle retention rate and initial charge and discharge efficiency is improved. Moreover, from a viewpoint of improving the cycle retention rate in the lithium ion battery, the full width at half maximum of the 111 diffraction peak is preferably 0.3 o or more, further preferably 0.5 o or more, and still further preferably 0.7 o or more in terms of the scatter angle (2) [0077].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the full width at half maximum of 111 diffraction peak derived from silicon, as taught by Otsuka, for the benefit of having good cycle retention rate.

Response to Arguments
Arguments filed 7/6/2022 are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724